Citation Nr: 1410080	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-42 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating, greater than 10 percent for residuals of a shell fragment wound (SFW) to the right thigh with injury to muscle group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1968 to March 1970.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for the Veteran's service-connected right thigh with injury.  The Veteran appealed the denial in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal other than an Informal Hearing Presentation, which has been considered as part of the Board's adjudication of the matter on appeal. 


FINDING OF FACT

Throughout the entire initial rating period, residuals of a right thigh SFW have been productive of pain, however the wound itself was not a through and through wound.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right thigh SFW have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.74, Diagnostic Code 5313 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for a right thigh SFW in a rating decision of June 1975.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In the June 2009 decision on appeal, the Veteran's 10 percent evaluation was continued.  The Veteran's service-connected right thigh SFW is rated under 38 C.F.R. § 4.73, Diagnostic Code (DC or Code) 5313, which provides evaluations for a disability of Muscle Group XIII. The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See 38 C.F.R. § 4.73, DC 5313 (2013). 

The Veteran's current 10 percent rating is based on a moderate injury to the muscle group.  For DC 5313, while a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.  Evaluation of muscle injuries as moderately severe or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).   To the end, application of 38 C.F.R. § 4.56(d) necessitates consideration of the totality-of-the-circumstances, and that no single factor is per se controlling. Tropf v. Nicholson, 20 Vet. App. 317 (2006) (citing Robertson v. Brown, 5 Vet. App. 70 (1993).

Relevant to the Veteran's claim, a moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(d).

A severe disability of the muscles, however, is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile. Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  38 C.F.R. § 4.56.

On VA examination in June 2010, the Veteran complained of occasional pain on the right leg occurring with prolonged walking.  He denied weakness or numbness in the right leg.  The service-connected right thigh muscle injury was the result of a land mine explosion, which did not result in a through and through injury, associated bone, nerve, vascular, or tendon injuries; but did require debridement following the injury.  Current symptoms included pain, but did not include decreased coordination, fatigability, weakness, uncertainty of movement, or other symptoms, including on flare-up.  The examiner described intramuscular scaring, but muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The examiner opined that the residuals of the right lower extremity SFW had no significant general occupational effects or any effect on usual daily activity.  There was no sensory loss of the right lower extremity, muscle tone was normal, there was no gait abnormality, imbalance or tremor, or evidence of fasciculations.  

The Board finds that the Veteran's service-connect right thigh SFW has not been more than 10 percent disabling throughout the period on appeal.  The Veteran is competent to endorse symptoms such as pain as this is a symptoms capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, other than pain endorsed on VA examination, the Veteran has not asserted any other symptomatology.  

Again, in order for the Veteran's injury to be evaluated as greater than 10 percent disabling, there must be evidence of a "moderately severe" injury.  38 C.F.R. § 4.73, DC 5313.  A "moderately severe" disability is characterized - first and foremost - by evidence of a through and through or deep penetrating wound.  38 C.F.R. § 4.56(d)(3).  Here, there is no evidence of a through and through or deep penetrating wound.  Furthermore, other factors for consideration such as evidence of unemployability, findings of a relatively large entrance wound through important muscle groups, indication on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side are not present.  Finally, strength and endurance testing, which may also be considered as evidence of marked or moderately severe loss, are essentially normal.  See id.  Thus, while the Veteran contends that his service-connected right thigh SFW is more than 10 percent disabling, the evidence demonstrates that a higher rating is not warranted at this time.

The Board concludes that the Veteran's service-connected right thigh SFW disability has been 10 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected right thigh SFW.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of the extent and type of the initial wound combined with evidence of disabling residuals; thus, the demonstrated manifestations - namely an other than through and through wound with current pain, but essentially normal lower extremity function  - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right thigh SFW, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the most recent VA examiner assessed that the Veteran's right thigh SFW did not affect his employability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in November 2008 and February 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in June 2006, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 10 percent for residuals of a shell fragment wound (SFW) to the right thigh with injury to muscle group XIII is denied.	




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


